Title: To Thomas Jefferson from Joseph Brumley, 8 February 1806
From: Brumley, Joseph
To: Jefferson, Thomas


                        
                            Sir
                     
                            Washington Feby 8th. 1806
                        
                        Nothing short of the public interest could induc me to trouble you with another line at this time.
                        As nothing could be a greater gratification to me than to Act in my capacity under your appointment, it was
                            the more distressing to decline the one you was pleased to assign to me.
                        The west part of the City certainly requires two majestrates will you therefore permit me to offer to your
                            notice Mr. Michael Nourse as a person in my opinion every way suitable for a Justice of the peace.
                        I am Sir with the highest Esteem your Hu Sert
                        
                            Jos. Brumley
                     
                        
                    